Judgment reversed on the law and facts, without costs of this appeal to any party, and judgment granted, without costs, declaring the rights of the parties to be as follows: (1) The agreements in issue are, and have been since their inception, valid, binding and enforeible agreements. (2) By the agreements District Ho. 1, Town of Brighton, acquired an undivided interest in fee to the sewer facilities and the disposal plant referred to in said agreements and became an owner in common therein with District Ho. 2, Town of Brighton, and District Ho. 1, Town of Pittsford, and is entitled to a conveyance of such interest from District Ho. 2, Town of Brighton, and District Ho. 1, Town of Pittsford. (3) The plaintiff is entitled to recover of the defendant District Ho. 1, Town of Brighton, the sum of $9,513.41 with interest at 5% from the date of the commencement of this action. Certain findings of fact disapproved and reversed and new findings made. All concur, except Larkin, J., not voting. (The judgment determines Pittsford Sewer District Ho. 1 and Brighton Sewer District Ho. 2 to be co-owners of the Allen’s Creek Disposal Plant; that the representatives of Brighton Sewer District Ho. 1 have no interest in it or right to use it; and enjoining the Brighton District Ho. 1 from using the plant and directs that their connections with the sewer be severed.) Present — Taylor, P. J., Dowling, Harris, Larkin and Love, JJ.